BLUE, Judge.
Queen Ledeal Tucker contends that the trial court lacked jurisdiction when it resen-teneed her after her successful appeal in Moore v. State, 608 So.2d 926 (Fla. 2d DCA 1992). We agree and reverse for resentenc-ing.
*1148The final opinion in Moore was filed on November 18, 1992, and the mandate issued on December 4. The trial court sentenced Tucker, however, on November 25, 1992. Until the mandate was issued, the court lacked jurisdiction. Colonel v. Reed, 379 So.2d 1297 (Fla. 4th DCA 1980).
Because the trial court lacked jurisdiction, a valid sentence was never imposed. Contrary to the state’s argument on appeal, Tucker must be present for resentencing.
Reversed and remanded.
SCHOONOVER, A.C.J., and ALTENBERND, J., concur.